Citation Nr: 0715730	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD) 
based upon an alleged assault at a VA hospital.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gastroesophageal reflux disorder 
(GERD) as secondary to post-traumatic stress disorder (PTSD) 
based upon an alleged assault at a VA hospital.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army 
between June 1992 and November 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2001 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.

The veteran appeared at a hearing before the RO in January 
2004.  A transcript is associated with the claims file.  

The veteran requested a hearing before a Veterans Law Judge 
but failed to report at the scheduled time.  She did not 
provide good cause for his failure to report, nor did she 
submit a timely request to reschedule the hearing.  As such, 
her request for a hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  There is a legal prohibition on the veteran's ability to 
recover an entitlement to benefits under 38 U.S.C.A. § 1151 
for PTSD based on an alleged sexual assault occurring at a VA 
hospital; furthermore, the veteran's allegation of VA 
involvement in an alleged assault is unfounded by the 
evidence of record.  

2.  There is a legal prohibition on the veteran's ability to 
recover an entitlement to benefits under 38 U.S.C.A. § 1151 
for GERD, as secondary to PTSD, based on an alleged sexual 
assault occurring at a VA hospital.  

3.  Evidence received since the June 2001 RO decision does 
not relate specifically to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for fibromyalgia or the claim for service connection for a 
seizure disorder, nor does it raise a reasonable possibility 
of substantiating either claim.  


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for PTSD due to an alleged sexual assault a VA hospital is 
not warranted.  VAOPGCPREC 7-97; VAOPGCPREC 1-99; Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).    

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for GERD as secondary to PTSD due to an alleged sexual 
assault a VA hospital is not warranted.  VAOPGCPREC 7-97; 
VAOPGCPREC 1-99; Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  A June 2001 RO decision that denied service connection 
for fibromyalgia and a seizure disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).

4.  New and material evidence necessary to reopen a claim for 
entitlement to service connection for fibromyalgia has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

5.  New and material evidence necessary to reopen a claim for 
entitlement to service connection for a seizure disorder has 
not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In March 2001 and November 2005 VCAA letters, 
the veteran was notified of the information and evidence 
needed to substantiate and complete her claims.  The veteran 
was specifically informed as to what evidence she was to 
provide and to what evidence VA would attempt to obtain on 
her behalf.  She was also notified of the need to give VA any 
evidence pertaining to her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As to the veteran's application to reopen 
claims for service connection for fibromyalgia and a seizure 
disorder, the Board finds that the notice requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), were met.  
Specifically, the RO advised the veteran of the evidence and 
information that is necessary to reopen the claims and also 
notified her of the evidence and information that is 
necessary to establish her entitlement to the underlying 
claims for service connection for fibromyalgia and a seizure 
disorder.  The cited VCAA letters issued in March 2001 and 
November 2005 looked at the bases for the denials of the two 
claims in question in the prior decisions and described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in March 2001, 
before the RO decision that is the subject of this appeal.    

With respect to Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As to any timing deficiency of the 
Dingess requirements, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

In this case, the timing error with respect to the Dingess 
requirements constitutes an error non-prejudicial to the 
veteran. Id.; Bernard v. Brown, 4 Vet. App. 384, 394 (1993)  
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  That is, the presumption of 
error is rebutted.  This is because Dingess involved notice 
of a rating and effective date for a claim for service 
connection; the first two claims listed on the title page are 
claims for entitlement under the provisions of 38 U.S.C.A. 
§ 1151 and as the disposition of these is based on the law, 
and not the facts, the claims must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The application to reopen the other 
two claims on appeal must be denied because VA has not 
received new and material evidence to reopen the claims.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.  Under such 
circumstances, the presumption of error is rebutted.  
Sanders, supra; Simmons, supra.  See also 38 C.F.R. § 20.1102 
(2006) (harmless error); Sutton v. Brown, 9 Vet. App. 553 
(1996);  Bernard, supra.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria-Section 1151

Pertinent statutory and regulatory guidelines provide that 
when a veteran suffers additional disability or death as a 
result of training, hospital care, medical treatment, 
surgical treatment, or examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the appellant must show that VA 
treatment in question resulted in additional disability or 
death and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment; or, that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
treatment upon which the claim for benefits is based with the 
veteran's condition after such treatment.  38 C.F.R. § 
3.361(b).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
the two claims for service connection in this case was 
received after that date, the current regulation is 
applicable.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, certain chronic diseases, including epilepsies, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Analysis-PTSD and GERD under Section 1151

The veteran contends that she was sexually assaulted while 
she slept in her hospital room at the VA Medical Center in 
Washington, D.C.  She asserts, in essence, that her PTSD is 
due to this traumatic experience.   

Section 1151 does not allow for VA to pay benefits for 
disabilities acquired outside of the scope of VA care.  
Specifically, VA General Counsel has determined that section 
1151 authorizes compensation only for disability resulting 
from the treatment or examination itself at a VA facility, 
and not for disability due to such intervening causes as a 
sexual assault or another intentional tort, with remedies for 
such acts being beyond the scope of section 1151.  VAOPGCPREC 
1-99 (Feb. 16, 1999);  See Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993) (section 1151 does not address disabilities 
that are merely coincidental with the receipt of VA treatment 
or which are not the result of actions by the VA); VAOPGCPREC 
7-97 (Jan. 29, 1997) (section 1151 does not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  As 
this is the case, the veteran's claim that PTSD was acquired 
as a result of an intervening assault at a VA facility must 
be denied, as such an event falls outside of what is covered 
by section 1151.  The veteran is not, however, without remedy 
if her allegations have merit, and she is encouraged to 
pursue the matter through tort litigation in the courts.    

Given that VA General Counsel has interpreted section 1151 to 
only include treatment and examination at a VA facility, the 
veteran is statutorily barred from recovery for her PTSD and 
GERD claims.  See VAOPGCPREC 1-99, supra.  Simply put, the 
veteran's claims are legally prohibited, and as a matter of 
law, must be denied under section 1151 entitlement theory.   

In support of the Board's conclusion, there is nothing in the 
medical record that suggests the veteran was assaulted during 
the hospitalization in question.  The veteran has submitted 
no supportive or corroborative evidence relating to the 
alleged assault.  Even assuming that such an assault took 
place, there is no evidence of record that suggests a third 
party assault was the result of any direct or indirect action 
by VA.  As to the contention that a VA nurse was somehow 
involved by administering sleeping medication, there is no 
credible evidence of any intentional act or collusion on the 
part of medical staff that resulted in an assault.  Instead, 
the alleged incident, if true was, if not an intentional act 
by another patient, a merely coincidental event that was 
serendipitous with the veteran's hospitalization, and not an 
event that occurred as the result of hospitalization.  
Sweitzer v. Brown, supra.  Personal assaults are not the type 
of injuries envisioned within the ambit of 38 U.S.C.A. § 
1151.  That is, even assuming that a sexual assault took 
place, in the absence of any credible or supportive evidence 
that VA did or did not do something that contributed to the 
episode, there is no legal basis of entitlement to 
compensation under § 1151 because the law and not the 
evidentiary facts is dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Turning next to the claim for compensation for GERD under the 
provisions of 38 U.S.C.A. § 1151, the veteran does not 
contend that treatment at a VA facility caused her to develop 
GERD.  Rather, the allegation is that GERD is secondary to 
PTSD.  The veteran has posited the report of a private 
physician which confirms a diagnosis of GERD following the 
alleged sexual assault at the VA Medical Center in 
Washington, D.C.  As noted above, VA cannot award benefits 
under section 1151 for diseases or injuries caused by 
intervening factors such as a sexual assault.  Thus, any 
secondary manifestations from the veteran's PTSD, to include 
GERD, cannot be subject to 1151 coverage, as it is claimed 
secondary to a disorder itself not covered by the statute. 

New and Material Evidence-Fibromyalgia and Seizure Disorder

The veteran was denied service connection for fibromyalgia 
and a seizure disorder in a June 2001 rating decision.  Both 
of these decisions were based on the fact that the veteran 
did not have these disorders during service, and that there 
was no competent medical opinion linking the current 
disabilities to service.  The veteran failed to posit a 
timely notice of disagreement with these decisions, and they 
became final within a year of the veteran's notification.  

The veteran has been duly informed as to what evidence is 
required to reopen a claim for service connection, and has 
been instructed as to why her claims were denied initially, 
and what would be necessary to reopen the claims and to 
substantiate the underlying claims.  

Medical evidence or competent opinion has not been received 
which would show an onset of fibromyalgia or a seizure 
disorder during service or a relationship between these 
disabilities and service.  The veteran's contention that her 
seizure disorder actually pre-existed service is new but 
there is no medical evidence or competent opinion that 
suggests that a seizure occurred prior to, during or within 
one year of service.  She has not submitted or identified 
additional medical or other evidence which might serve to 
corroborate her allegation of pre-service seizures.  The 
claim of in-service aggravation of pre-service seizures is 
not material because standing alone, it does not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, the veteran is a layperson; only medical 
professionals are competent to express opinions as to medical 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  That is, the veteran's assertions of an earlier 
diagnosis of a seizure disorder and an aggravation of same 
during service by themselves are not material or probative 
evidence because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In view of the foregoing, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's underlying claims for service connection for 
fibromyalgia and a seizure disorder.  Accordingly, her 
application to reopen these claims for service connection 
must be denied.    


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for PTSD based upon an alleged sexual 
assault during a VA hospitalization is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for GERD as secondary to PTSD (claimed as 
due to an alleged sexual assault during a VA hospitalization) 
is denied.  

New and material evidence having not been received, the 
veteran's application to reopen a claim for service 
connection for fibromyalgia is denied.  

New and material evidence having not been received, the 
veteran's application to reopen a claim for service 
connection for a seizure disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


